Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/29/2021 and 12/07/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, and none of the references cited therein affect the patentability of instant claims.
The remainder of the instant Notice of Allowance is a reiteration of the previous one, mailed on 09/15/2021.

Terminal Disclaimer
The terminal disclaimer filed on 05/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10316275 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Elias Lambiris on 08/12/2021.  Claims 33-59 are allowed.

Claim 55.	Replace “a” with “the” in front of the word “variant”.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Outtrup et al. (US Patent No. 6309871, see IDS) teach a polypeptide having 94.1% sequence identity to Applicant’s SEQ ID NO: 14 (see sequence search result in SCORE, under Result #10 in 20210427_140927_us-16-847-773-14subh1x.minpct80_ DX.rai.), the Examiner has found no teaching or suggestion in the prior art directed to a variant of a parent alpha-amylase having alpha-amylase activity, which: a) is a polypeptide having at least 80% sequence identity to SEQ ID NO: 13 or SEQ ID NO: 14, and b) comprises a substitution or a deletion at a position corresponding to H1 of the amino acid sequence as set forth in SEQ ID NO: 13 or SEQ ID NO: 14, c) has alpha-amylase activity, and d) has an improved wash performance at a low temperature of 50C to 40°C, wherein the improved wash performance is an Improvement Factor (IF) of >1, when compared to the parent alpha-amylase (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)2720939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656